In an action to foreclose a mortgage on real property, the defendant Stephen Minton appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Suffolk County (Underwood, J.), dated August 31, 1994, which, inter alia, denied his motion to vacate the judgment of foreclosure and sale.
*667Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant was given an opportunity to redeem the property in question and failed to do so. At the time of the foreclosure sale, the appellant did not attempt to redeem the property, nor did he secure a temporary stay of the sale. Accordingly, the Referee properly conducted the sale (see, Finance Inv. Co. [Bermuda] v Gossweiler, 145 AD2d 462).
The appellant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.